PER CURIAM.
This is another appeal from a guideline departure sentence and, once again, we are *563compelled to reverse as the reasons for departure given by the lower court were invalid. See Florida Rule of Criminal Procedure 3.701(b)(1); Hendrix v. State, 475 So.2d 1218 (Fla.1985); Monti v. State, 480 So.2d 223 (Fla. 5th DCA 1985); Thompson v. State, 478 So.2d 462 (Fla. 1st DCA 1985); Mischler v. State, 458 So.2d 37 (Fla. 4th DCA 1984).
REVERSED and REMANDED for re-sentencing pursuant to the guidelines, absent clear and convincing reasons for departure.
COBB, C.J., and ORFINGER and CO-WART, JJ., concur.